A-1

“We note that in these two cases.docx”

 
We note that in these two cases, one in 2006 and one in 2009, courts reviewing

compliance with requirements of the Voting Rights Act and its application in

legislative redistricting, have required Latino voting districts to contain 50% +1

of “Citizen Voting Age Population (or CVAP). It is clear that full compliance with

these Federal Court decisions will require block level data that can only be

secured by a mandatory question in the 2020 enumeration. Our understanding

is that data on citizenship is specifically required to ensure that the Latino

community achieves full representation in redistricting.
